Title: To Alexander Hamilton from Thomas Jefferson, 31 October 1792
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia Oct. 31. 1792.

I have the honor to in-close you sundry communications from the Minister of the U.S. at Paris, which relating to the Treasury department I can only offer myself for the conveyance of any instructions or authorities which it may be expedient to send him.
I am with great respect Sir   Your most obedt. humble servt.
Th: Jefferson
The Secretary of the Treasury
